Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-16-00306-CR

                             Oscar Alan Rios CONTERAS,
                                       Appellant

                                           v.

                                  The STATE of Texas,
                                        Appellee

                From the County Court at Law No. 14, Bexar County, Texas
                                 Trial Court No. 471379
                      The Honorable Susan Skinner, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED February 15, 2017.


                                            _____________________________
                                            Sandee Bryan Marion, Chief Justice